Citation Nr: 1724617	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-48 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for headaches to include as secondary to the service-connected bronchial asthma. 

4.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for back strain (previously claimed as residuals of a back injury).

5.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bronchitis (to include as secondary to the service-connected bronchial asthma claimed as breathing problems).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2013 statement, the Veteran requested a Board hearing.

In March 2017, the Board sent the Veteran a letter to clarify whether she wanted a Board hearing.  She did not respond to the Board's letter.  However, the letter informed the Veteran that if she did not respond the Board would use her prior hearing election.  The Veteran's last affirmative hearing election was her September 2013 statement in which she requested a Board hearing.  To date, she has not been afforded a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing or travel board hearing before a member of the Board.  Notify the Veteran and her representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



